Citation Nr: 1436454	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2013, the Board remanded the claim for further development.  It is now ready for review.


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran's current  back disability is attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been established. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  By way of December 2008 and January 2009 letters, VA notified the Veteran of the information and evidence need to substantiate his claim before the RO's initial adjudication of the claim in March 2009.  Accordingly, the Board finds that VA satisfied its duty to notify.  With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs), pertinent VA treatment records, and Social Security Administration (SSA) records.  The VA also made reasonable efforts to obtain the Veteran's non-VA treatment records through its April 2013 Board remand.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  However, the Veteran did not respond to the RO's April 2013 letter and did not authorize release of those records, so they could not be obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to assist is not always a one-way street.").   Recent correspondence mailed to the Veteran has been returned as undeliverable; however, his family responded that he did not live at that address and that they did not know his whereabouts.  In addition, his representative verified the Veteran's mailing address in a July 2013 Informal Hearing Presentation, and this was the address that had been used by VA.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (The burden is on the appellant to keep VA apprised of his or her whereabouts).

The Board acknowledges that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion regarding the nature and etiology of his claimed back disability; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  In this regard, the Board notes that, as discussed below, the Veteran's sole contention is that he incurred back injury during service and that said injury caused his current back disability; however, as will be thoroughly explained below, the evidence indicates that the Veteran did not experience a low back injury during service.  Therefore, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 38 U.S.C.A. § 101(2), (24) ; 106; 38 C.F.R. § 3.6(a).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Analysis

The Veteran contends that service connection is warranted for a back disability.  For the following reasons and bases, the Board finds that the claim should be denied.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is an alternative path to service connection: using a presumption.  The presumptive service connection is available to veterans who suffer from certain chronic disorders and diseases that manifest during service or within one year after service.  See C.F.R. §§ 3.307, 3.309.  If a veteran's conditions cannot be said to be "chronic" in the medical sense, he or she may still yet succeed in establishing the presumptive service connection if a continuity of symptomatology can be shown, assuming his condition is one listed in the regulation.  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  It is unclear whether the Veteran's back disability includes a diagnosis of arthritis, which would qualify for the presumptive service connection.  See 38 C.F.R. § 3.309(a).  However, even assuming he did have arthritis, there is no indication that his back disability manifested during service or within one year of service.  The first notation of a back disability is from a February 2009 VA progress report, so more than 30 years after the Veteran left service.  For these reasons, the presumptive service connection is not available to the Veteran.

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In order to grant a veteran's claim for a service connected disability, VA must examine the evidence and determine whether the claim is supported or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Id.

Here, the Veteran has a current diagnosis of spondylolisthesis.  His VA treatment records reflect treatment for this condition, as early as February 2009.  Therefore, the existence of a present disability is established (element 1).

The Veteran claims he injured his back in June 1976 during basic training jumping off a truck.  He has stated that he fractured his L5 vertebrae and was paralyzed from the waist down for 30 minutes.  He stated that he went to the dispensary where x-rays were taken and he was provided pain medication.  

The Veteran is competent to report what happened to him in service.  However, the Board does not find the Veteran's report of an in-service back injury to be credible.  A review of his service treatment records does not indicate any complaints of back pain or injury, especially including complaints or treatment for a fractured back.  Nor are there any x-rays of the spine associated with the service treatment records, as claimed by the Veteran.  The Veteran underwent an examination in April 1977, so after his claimed injury.  He attested via signature on the examination report that he was in good health.  He did not report any back problems, to include a fractured back.  Clinical evaluation of his spine was reported as normal at that time.  It strains credibility that an injury of the severity described by the Veteran, resulting in a fractured vertebra and temporary paralysis from the waist down, would not have been documented or noted at any time throughout his time in service.  There is no documentation of any such injury in June 1976, x-rays, or follow-up treatment in the service treatment records.  The Veteran did not mention a history of any such injury on examination in April 1977, and examination of his spine was normal at that time.  Therefore, the Board finds that the Veteran's report of an in-service back injury is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In sum, the Boards finds the Veteran's lay statements concerning an in-service injury to his back not to be credible.  Nor is there any other evidence of record, medical or otherwise, showing that he injured his back in service.  As in-service incurrence of a disease or injury has not been established (element 2), the Board need not address whether there is a causal relationship between the present back disability and the disease or injury incurred or aggravated during service (element 3).  The preponderance of the evidence is against the Veteran's claim for service connection for a back disability and it must be denied.


ORDER

Entitlement to service connection for a back disability is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


